COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JOHNNY EARL ALEXANDER,                       §
                                                              No. 08-14-00113-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                               235th District Court
 THE STATE OF TEXAS,                          §
                                                            of Cooke County, Texas
                           State.             §
                                                              (TC# CR11-00295)
                                               §


                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until October 1, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Teresa S. Ward, Court Reporter for the 235th District Court,

for Cooke County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before October 1, 2014.

       IT IS SO ORDERED this 11th day of September, 2014.



                                                   PER CURIAM